DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/10/22 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins by repeating information given in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7, “to form first target… particle complexes and a targeted buoyant particle species…” is unclear as to whether the targeted buoyant particle species is “formed” or “contacted”. Examiner suggests replacing, “and a targeted buoyant” with --and contacting the biological sample with a targeted buoyant--, if it corresponds with Applicant’s intent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitdikov et al. US 2014/0170652 A1 in view of Jablonski et al. US 2009/0176201 A1.
Regarding claim 1, Sitdikov discloses a method of separating at least one target biomolecule species from a biological sample [0033] comprising contacting a biological sample with a targeted magnetic particle species [0010], using a magnetic field to isolate the first biomolecule/magnetic particle complexes from the reaction mixture [0010]. See also, International Written Opinion.
Regarding claims 8 and 10, Sitdikov and Jablonski disclose targeted magnetic particles each independently further comprising a detectable label and buoyant microparticles.
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitdikov in view of Jablonski as applied to claim 1 above, and further in view of WO 2011/053435.
Regarding claims 11 and 17, Sitdikov fails to disclose a cell-surface anticgen.
WO ‘435 discloses a cell-surface antigen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cell-surface antigen with the method of separating of Sitdikov because WO ‘435 discloses the antigen to create magnetically charged leukemia cells that could be preferentially collected [0050]. See also, International Written Opinion.
Claim(s) 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitdikov in view of Jablonski as applied to claim 1 above, and further in view of Fu et al. US 2015/0051102 A1 and Ni et al. US 2002/0090638 A1.
Regarding claim 2, Sitdikov fails to disclose a glass layer encapsulating the magnetic core particle, a protein/polymer composite layer, and one member of a bioaffinity ligand pair bound thereto.
Fu discloses a glass layer and Ni discloses a protein/polymer composite and a bioaffinity ligand.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the glass layer of Fu in the method of Sitdikov because Fu discloses silane coating is capable of carrying detectable agent within or on the surface of the nanostructure [0017]. See also, International Written Opinion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the protein/polymer composite and bioaffinity ligand of Ni in the method of Sitdikov because Ni discloses the label can be attached directly to the binder by a covalent bond… or any other binding pair. See also, International Written Opinion.
Regarding claims 3-7, Sitdikov discloses molecules of the targeted particle have a diameter of 5-500 nm and magnetite and Fu discloses a silane layer formed from organofunctional alkoxysilane molecules.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736